                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                        EASTERN DIVISION
                                      Case No. 4:20-cv-00152-M

      KAREN BAILEY,                                    )
                                                       )
                                         Plaintiff,    )
                                                       )
     V.                                                )                          ORDER
                                                       )
     ANDREW SAUL, Commissioner of                      )
     Social Security,                                  )
                                                       )
                                         Defendant.    )

          On August 12, 2020, Magistrate Judge Numbers issued a memorandum and recommendation (the

"M&R"). [DE-5] In the M&R, Judge Numbers recommended that the court deny Plaintiff Karen Bailey's

motion for leave to proceed informa pauperis. [DE-1, 4] The deadline for Plaintiff to object to the M&R

has passed, and Plaintiff has not filed any objections.

          The Fourth Circuit has said:

              The Federal Magistrates Act requires a district court to make a de novo
              determination of those portions of the magistrate judge's report or specified
              proposed findings or recommendations to which objection is made. By contrast, in
              the absence of a timely filed objection, a district court need not conduct a de novo
              review, but instead must only satisfy itself that there is no clear error on the face of
              the record in order to accept the recommendation.

Diamond v. Colonial Life & Accident Ins. Co., 416 F .3d 310, 315 (4th Cir. 2005) (internal quotation marks,

brackets, emphases, and citations omitted); see 28 U.S.C. § 636(b)(l); Fed. R. Civ. P. 72.




                                                           1



                 Case 4:20-cv-00152-M Document 6 Filed 09/03/20 Page 1 of 2
       The court has reviewed the M&R and the record and is satisfied that there is no clear error reflected

on the face thereof. Accordingly, the court ADOPTS the M&R and DENIES Plaintiffs motion, and

DIRECTS Plaintiff to tender the $400 filing and administrative fee to the clerk.



       SO ORDERED this the         2
                                       J day of ¥ ,2020.
                               -              -    ~k,/(_              ll1~J£
                                                  RICHARD E. MYERS II
                                                  UNITED STATES DISTRICT JUDGE




                                                     2



               Case 4:20-cv-00152-M Document 6 Filed 09/03/20 Page 2 of 2
